 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Leon Duhamel, Jr.,                                   Case No.: 18-cv-02624-LAB-JLB
12                                       Plaintiff,
                                                          ORDER OF DISMISSAL
13   v.
14   Nancy A. Berryhill,
15                                     Defendant.
16
           Plaintiff Leon Duhamel, Jr., who is represented by counsel, filed a complaint against
17
     seeking judicial review of the Commissioner’s decision denying his application for
18
     disability insurance benefits and supplemental security income, as well as a motion to
19
     proceed in forma pauperis (“IFP”). (Docket no. 2.)
20
           All parties instituting a civil action, suit, or proceeding in a district court of the
21
     United States, other than a petition for writ of habeas corpus, must pay the requisite filing
22
     fee. 28 U.S.C. § 1914(a). Under 28 U.S.C. § 1915(a), a court may authorize the
23
     commencement of a suit without prepayment of fees if the plaintiff submits an affidavit,
24
     including a statement of all his assets, showing that he is unable to pay the filing fee.
25
            “[A]n affidavit [of poverty] is sufficient which states that one cannot because of his
26
     poverty pay or give security for costs . . . and still be able to provide himself and dependents
27
     with the necessities of life.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339
28

                                                      1
                                                                                   18-cv-02624-LAB-JLB
 1   (1948). But the facts as to the affiant’s poverty must be stated “with some particularity,
 2   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
 3         On November 30, 2018, the Court denied Duhamel’s IFP motion and ordered him
 4   within 21 calendar days to either pay the filing fee or else file a renewed IFP motion. If he
 5   failed to do either within the time permitted, the order cautioned him, this action would be
 6   dismissed for failure to prosecute.
 7         Since then, Duhamel has neither paid the filing fee nor filed a renewed IFP motion,
 8   nor has he sought additional time in which to do so. This action is DISMISSED
 9   WITHOUT PREJUDICE for failure to pay the filing fee, and for failure to prosecute.
10         IT IS SO ORDERED.
11   Dated: January 3, 2019
12
13                                               Hon. Larry Alan Burns
                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                18-cv-02624-LAB-JLB
